02DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, in the reply filed on January 26, 2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. As such, claims 1-17 are pending in the instant application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 2 and 17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The phrase “wherein the first anchor portion extends from the first bone portion to the second bone portion” clearly recites the device in combination with the human, here, bones.  Examiner suggests providing an amendment clarifying that these statements are functional language or recitations of intended use, e.g., “wherein the first anchor portion is adapted to extend from the first bone portion to the second bone portion.” (emphasis added).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites the limitation “wherein the intermediate component comprises at least one spring member” which was previously recited in claim 9, from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-10, 13, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khanna (US 2012/0184999).

Regarding claim 2, Khanna discloses the fixation device as recited in claim 1, wherein the first anchor portion is adapted to extend from the first bone portion to the second bone portion (depends on configuration of bone portions).  
Regarding claim 3, Khanna discloses the fixation device as recited in claim 1, wherein the intermediate component comprises at least one spring member (33).  
Regarding claim 5, Khanna discloses the fixation device of claim 1, wherein the first anchor portion, the second anchor portion and the intermediate component are formed from a single piece of material (FIGS. 205-206).  
Regarding claim 8, Khanna discloses the fixation device as recited in claim 1, wherein the fixation device comprises a material generally absorbable by a body (¶206).  
Regarding claim 9, Khanna discloses a fixation device (FIGS. 15-16) comprising: a first anchor portion (30) configured to join to a skull bone, the first anchor portion comprising at least one aperture (32); a first bone fastener component configured to join the first anchor portion to the skull bone at the aperture of the first anchor portion (¶141); a second anchor portion (29) configured to join to a bone flap of the skull bone following a craniotomy, the second anchor portion being larger in size than the first anchor portion and comprising at least one aperture (31); a second bone fastener component 
Regarding claim 10, Khanna discloses the fixation device as recited in claim 9, wherein the intermediate component is configured to expand with parallel and perpendicular movement between the first and second anchor portions (¶141).  
Regarding claim 13, Khanna discloses the fixation device as recited in claim 9, wherein the first anchor portion, the second anchor portion and the intermediate component are formed from a single piece of material (FIGS. 15-16).  
Regarding claim 16, Khanna discloses the fixation device as recited in claim 1, wherein the fixation device comprises a material generally absorbable by a body (¶206).  
Regarding claim 17, Khanna discloses the fixation device as recited in claim 9, wherein the first anchor portion is adapted to extend from the first bone portion to the second bone portion (depends on configuration of bone portions).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6-7, 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna.
Khanna discloses the fixation device as recited in claims 1 and 9, except in the embodiment of Figures 15-16, does not teach wherein the intermediate component comprises additional anchors and a plurality/series of elastic tension spring members.  In Figures 205-206, Khanna discloses a fixation device comprising: a first anchor portion (514) configured to join to a first bone portion; a second anchor portion (517) configured to join to a second bone portion; and an intermediate component (515) extending between the first anchor portion and the second anchor portion, the intermediate component being configured to expand and angulate enabling parallel and perpendicular movement between the first and the second anchor portions (¶200), further comprising additional anchor portions (514, 518) joined to the intermediate component, wherein the intermediate component comprises a series/plurality of elastic tension spring members joined to the additional anchor portions (FIGS. 205-206). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the additional anchor portions and plurality of spring members to the embodiment of Figures 15-16, in order to allow more versatility and dynamic movement between the first and second anchor portions. In this case, the fixation device of Figures 15-16 would be formed with two first portions and two second portions and be joined by a plurality of spring members.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775